 Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 1 of 12

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/15/2021
                                                                                                    CT Log Number 539740082
TO:         Kim Lundy- Email
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Sam's East, Inc. (Domestic State: AR)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Gilberto Ruiz, Pltf. vs. Sam's Club East, Inc. , Dft. // To: Sam's Club East Inc
                                                  Name discrepancy noted.
DOCUMENT(S) SERVED:                               Citation, Attachment(s), Petition
COURT/AGENCY:                                     125th Judicial District Court of Harris County, TX
                                                  Case # 202134146
NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 09/27/2019 - Sam's Club Store #4712, 10488
                                                  Katy Freeway, Houston, Texas, 77043.
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 06/15/2021 at 03:01
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         By 10:00 a.m. on the Monday next following the expiration of 20 days after service
ATTORNEY(S) / SENDER(S):                          Benjamin H. Ruemke
                                                  Paranjpe Mahadass Ruemice LLP
                                                  3701 Kirby, Suite 530
                                                  Houston, TX 77098
                                                  832-667-7700
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 06/16/2021, Expected Purge Date:
                                                  06/21/2021

                                                  Image SOP

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                              EXHIBIT A




                                                                                                    Page 1 of 1 / SP
                Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 2 of 12


                                                                    0.Wolters Kluwer

                               PROCESS SERVER DELIVERY DETAILS




Date:                             Tue, Jun 15, 2021

Server Name:                      DON ANDERSON




Entity Served                     SAM'S CLUB EAST INC

Case Number                       2021-34146

J urisdiction                     TX




   P 1 1 0 0 1 1 01 1 0 11 1 1 0
                Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 3 of 12
                                                 CAUSE NO. 202134146
COPY OF PLEADING PROVIDED BY PLT


                                     RECEIPT NO:937351 TRACKING NO:73877890 EML
Plaintiff:                                               In The 125th
RUIZ, GUILBERTO                                          Judicial District Court of
VS.                                                      Harris County, Texas
Defendant:                                               201 CAROLINE
SAM'S CLUB EAST INC(DBA SAM'S CLUB)                      Houston, Texas
                                  CITATION CORPORATE
THE STATE OF TEXAS
County of Harris

To:   SAM'S CLUB EAST INC(DBA SAM'S CLUB)(DELAWARE CORPORATION)MAY BE SERVED BY
SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
1999 BRYAN STREET #900,DALLAS TX 75201

        Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND

This instrument was filed on June 7, 2021 in the above cited cause number and court. The instrument attached describes the
claim against you.

         YOU HAVE BEEN SUED. You may employ an attorney. If you or your Attorney do not file a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a default judgment may be taken against you. In addition to filing a written answer
with the clerk, you may be required to make initial disclosures to the other parties of this suit. These disclosures generally
must be made no later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org.

        This citation was issued on June 7, 2021, under my hand and seal of said court.


                                                                                             -
Issued at the request of:                                                          Marilyn Burgess, District Clerk
RUEMKE,BENJAMIN HARRIS                                                             Harris County, Texas
3701 KIRBY DRIVE SUITE 530                                                         201 CAROLINE Houston Texas 77002
HOUSTON,TX 77098                                                                  (PO Box 4651, Houston, Texas 77210)
832-667-7700
Bar Number: 24079250
                                                                                   Generated By:MONICA JACKSON
               Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 4 of 12



                                                                              Tracking Number: 73877890 EML



                                                   CAUSE NUMBER:202134146


PLAINTIFF: RUIZ, GUILBERTO                                                            In the 125th
     vs.                                                                              Judicial District Court of
DEFENDANT: SAM'S CLUB EAST INC(DBA SAM'S CLUB)                                        Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at           o'clock     . M.on the                 day of                                 ,20        . Executed at

(Address)
 in

                          County at o'clock        . M. On the            day of                                    20        ,by

Delivering to                                                            defendant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the oAttachment». Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                    day of                                             ,20.

Fees $

                                                                              By
                Affiant                                                                                 Deputy

On this day,                                                           ,known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME,On this                            day of                                              , 20_.



                                                                              Notary Public
      Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 5 of 12                               6/7/2021 2:59 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 54169369
                                                                                                        By: Monica Jackson
                                                                                                    Filed: 6/7/2021 2:59 PM

                                      Cause No.

GUILBERTO RUIZ,                                                 IN THE DISTRICT COURT OF
    Plaintiff

V.                                                                  HARRIS COUNTY,TEXAS

SAM'S CLUB EAST,INC.,
     Defendant                                                            JUDICIAL DISTRICT

                PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND

        Plaintiff, GUILBERTO RUIZ, files this, Plaintiff's Original Petition and Jury Demand,

complaining of Defendant SAM'S CLUB EAST,INC. d/b/a SAM'S CLUB and for cause would

respectfully show the Court as follows:


                                DISCOVERY CONTROL PLAN

1. Plaintiff intends to conduct discovery under Level 3 of the Texas Rules of Civil Procedure.

2. Plaintiff seeks damages within the jurisdictional limits of the Court and seeks monetary relief

     over $250,000.00 but less than $1,000,000.00, including damages of any kind, penalties, court

     costs, expenses, prejudgment interest, and attorney fees. See Tex. R. Civ. P. 47.


                                   VENUE AND JURISDICTION

3. The Court has jurisdiction over the Defendant because the Defendant is a registered Texas

     entity and is or was doing business in Texas. This Court also has juiisdietion over the

     controversy because the damages are above the minimum jurisdictional limits of this Court.

4. Venue is proper in Harris County, Texas pursuant to Texas Civil Practice and Remedies Code

     §15.002(a)(1) because a substantial part of the events or omissions giving rise to the present

     claims occurred in Harris County, Texas.
     Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 6 of 12




                                            PARTIES

5. Plaintiff, Gilberto Ruiz(hereinafter "Plaintiff"), is a resident ofHarris County, Texas who may

    be contacted through his undersigned counsel.

6. Defendant, Sam's Club East, Inc. d/b/a Sam's Club (hereinafter "Defendant"), is a Delaware

   corporation authorized to do business in Texas. It may be served with process by serving its

   registered agent for service of process through CT Corporation System at 1999 Bryan Street,

   #900, Dallas, Texas 75201.


                                  MISNOMER/ALTER EGO

7. In the event any parties are misnamed or are not included herein, it is Plaintiffs contention

   that such was a "misidentification","misnomer" and/or such parties are/were "alter egos" of

   parties named herein. Alternatively, Plaintiff contends that such "corporate veils", should be

   pierced to hold such parties properly included in the interest ofjustice.


                                             FACTS

8. On or about September 27, 2019, Plaintiff was shopping at Sam's Club store #4712 located at

   10488 Katy Freeway, Houston, Texas 77043. As Plaintiff was walking down aisle 17 he

   stepped on a substance on the ground, causing him to slip and fall to the floor. As a result of

   the incident, Plaintiff suffered severe and disabling injuries to his left arm and knees.

9. The substance on Defendant's floor constituted a dangerous condition. The Defendant actually

   created the dangerous condition and/or had knowledge of, or in the exercise of ordinary care,

   should have had knowledge of the substance on the floor which created the dangerous

   condition but, nonetheless failed to warn Plaintiff of the dangerous condition, all of which,

   either singularly or collectively, caused the incident in question and Plaintiffs resulting

   injuries.

                                                 2
    Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 7 of 12




10. Due to the unsafe manner in which the Defendant operated its store, Plaintiff suffered and

   sustained bodily injuries resulting from the incident.


                                     CAUSES OF ACTION

                                         NEGLIGENCE

1 1. Paragraphs 1 through 11 are incorporated by reference.

12. Plaintiff was an invitee and business patron of the Defendant in that she received an implied

   invitation, for a mutual benefit, to enter and be a consumer and patron at Sam's Club.

   Additionally, Plaintiff was a member of the general public who visited Sam's Club.

13. The Defendant, Sam's Club East, Inc. d/b/a Sam's Club, is the possessor of the premises of

   Sam's Club Store #4712.

14. The substance on Defendant's floor was a condition of the premises which posed an

   unreasonable risk of harm, as it was not readily apparent to Plaintiff, creating a situation where

   the presence of the substance on the floor could cause an individual to lose his footing and fall

   upon stepping on the substance.

15. The Defendant knew or reasonably should have known of the danger created by this

   unreasonably dangerous premises condition and breached its duty of ordinary care by failing

   to adequately warn Plaintiff of the condition and failing to make the conditions reasonably

   safe.

16. The Defendant's breach proximately caused Plaintiffs injuries and damages.

17. The Defendant, acting through its agents, servants, and/or employees, who were at all times

   acting within the course and scope oftheir employment, committed acts and/or omissions that

   constituted negligence which proximately caused the incident in question; to with:




                                                3
Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 8 of 12




       a. In creating and causing the dangerous condition of the substance to be on the

           floor of the aisle;

       b. In failing to maintain the premises in question in a reasonably safe condition

           and free of hazards to Plaintiff, and other invitees, entering the premises;

       c. In failing to correct the unreasonably dangerous condition which was created

           by the presence of the substance on the floor of the premises in question;

       d. In failing to warn invitees, including Plaintiff, of the dangerous conditions of

           the premises in question;

       e. In failing to properly inspect the premises in question to discover the

           unreasonably dangerous conditions in question;

       f. In failing to properly train agents, servants, and/or employees regarding the

           proper manner in which to make the premises reasonably safe;

       g. In failing to implement proper policies, rules, and/or procedures to make the

           premises reasonably safe;

       h. In failing to enforce proper policies, rules, and/or procedures to make the

           premises reasonably safe;

       i. In failing to properly train employees how to respond to an emergency incident

           such as the one forming the basis of this lawsuit;

       j. In failing to provide a First Aid kit and/or other appropriate medical equipment

          for customers and employees to use in case of emergency;

       k. In failing to properly supervise employees and adequately staff the facility such

          that at the time the incident occurred, there was no one working who was
     Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 9 of 12




                   adequately trained, prepared, and competent to take appropriate action(s) in

                   response to the incident forming the underlying basis of this suit;

               1. In failing to use ordinary care in hiring employees; and,

               m. In failing to take affirmative action to control or avoid increasing the danger

                  from a condition that was at least partially created by the Defendant.

18. Each and all of the above foregoing acts, both of omission and commission, singularly or in

    combination with others, constituted negligence which proximately caused this incident, and

   Plaintiffs injuries and damages.


                                 RESPONDEAT SUPERIOR

19. The Defendant is legally responsible to Plaintiff for the acts and omissions of its employees,

    agents, servants, and representatives under the legal doctrines of respondeat superior, agency

    and/or ostensible agency. As a result thereof, the Defendant is vicariously liable for all

    wrongful and illegal acts, omissions, and conduct of its employees, agents, servants and

   representatives.


                                    RES IPSA LOOUITOR

20. The conditions and/or instrumentalities involved in the incident complained of herein were

   under the management and control of the Defendant, and/or its agents, servants, and

   employees. The character of the event causing Plaintiffs injuries would not ordinarily occur

   in the absence ofnegligence and, under these circumstances, the Defendant's negligence must

   be inferred under the Doctrine of Res Ipsa Loquitor as the doctrine is understood by law.


                                CONDITIONS PRECEDENT

21. All conditions precedent to Plaintiffs claims for relief have been performed or have occurred.


                                                5
    Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 10 of 12




                                            DAMAGES

22. Plaintiff incorporates Paragraphs 1 through 22 by reference.

23. As a result of the preceding causes of action, Plaintiff has been damaged in the following

    manner:

               a. Medical, hospital, and pharmaceutical charges and expenses in the past;

               b. Past, present, and future mental anguish;

               c. Medical, hospital, and pharmaceutical charges and expenses that, in reasonable

                   medical probability, will be incurred in the future;

               d. Pain and suffering in the past;

               e. Pain and suffering that, in reasonable probability, will be suffered in the future;

               f. Mental anguish in the past;

               g. Mental anguish that, in reasonable probability, will be suffered in the future;

               h. Disability and impairment in the past;

               i. Disability and impairment that, in reasonable probability, will occur in the

                   future;

24. Plaintiff has suffered damages from the Defendant; wrongful conduct described herein.

    Accordingly, Plaintiff is seeking damages of over $250,000.00 but less than $1,000,000.00.


                                  REQUIRED DISCLOSURE

25. Under Texas Rule of Civil Procedure 194,Plaintiffrequests that the Defendant disclose, within

   30 days ofthe service of this request, the information or material described in Rule 194.2.


                                        JURY DEMAND

26. Plaintiff demands a jury trial and tenders the appropriate fee with this petition.



                                                 6
    Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 11 of 12




                                            PRAYER

27. For these reasons, Plaintiff asks that the Court issue citation for the Defendant to appear and

   answer, and that Plaintiff be awarded a judgment against the Defendant for the following:

               a. Medical, hospital, and pharmaceutical charges and expenses in the past;

               b. Past, present, and future mental anguish;

               c. Medical, hospital, and pharmaceutical charges and expenses that, in reasonable

                   medical probability, will be incurred in the future;

               d. Pain and suffering in the past;

               e. Pain and suffering that, in reasonable probability, will be suffered in the future;

              f. Mental anguish in the past;

               g. Mental anguish that, in reasonable probability, will be suffered in the future;

               h. Disability and impairment in the past;

               i. Disability and impairment that, in reasonable probability, will occur in the

                  future;

              j. Prejudgment and post judgment interest;

              k. Court costs;

              1. Such other and further relief, both general and special, at law or in equity, to

                  which Plaintiff may show herselfjustly entitled.


                                                     Respectfully Submitted,


                                                     Signature on thefollowing page




                                                7
Case 4:21-cv-02274 Document 1-2 Filed on 07/14/21 in TXSD Page 12 of 12




                                       PARANJPE MAHADASS RUEMICE LLP



                                       Benjamin H. Ruemke
                                       State Bar No: 24079250
                                       Tej R. Paranjpe
                                       State Bar No: 24071829
                                       3701 Kirby, Suite 530
                                       Houston, Texas 77098
                                       BRuemke@pmrlaw.corn
                                       TParanjpe@pmrlaw.com
                                      (832)667.7700 Telephone
                                      (832)202.2018 Facsimile

                                      For e-service only:
                                      Service@pmrlaw.com
                                      Counselfor Plaintiff




                                  8
